        Case: 3:19-cv-00757-jdp Document #: 61 Filed: 12/22/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 MICHAEL G. NEWAGO,

                              Plaintiff,
        v.
                                                                           ORDER
 WISCONSIN DEPARTMENT OF CORRECTIONS,
                                                                        19-cv-757-jdp
 DR. LIU, HSU MANAGER MAASSEN,
 and RN KRISTINE PRALLE,

                              Defendant.


       Pro se plaintiff Michael G. Newago is proceeding on claims that prison staff at Jackson

Correctional Institution failed to provide him adequate medical care and reasonable

accommodations for his hip pain. In a previous order, I asked the state to submit evidence in

response to Newago’s motion for a preliminary injunction, and specifically, to provide

information about the accommodations provided to Newago to assist him with daily hygiene.

The state has responded, stating that Newago had been transferred from Jackson to Dodge

Correctional Institution. Dkt. 59. The state provided evidence regarding the accommodations

that Newago was receiving at Dodge. The court subsequently received information from the

Department of Corrections that Newago was released from Dodge to active community

supervision on December 14, 2020.

       To prevail on a motion for a preliminary injunction, Newago must show: (1) a likelihood

of success on the merits of his case; (2) a lack of an adequate remedy at law; and (3) an

irreparable harm that will result if the injunction is not granted. Lambert v. Buss, 498 F.3d 446,

451 (7th Cir. 2007). Because Newago is no longer incarcerated, he cannot show that irreparable

harm would result if I decline to order preliminary injunctive relief requiring that he be
        Case: 3:19-cv-00757-jdp Document #: 61 Filed: 12/22/20 Page 2 of 2




provided with specific accommodations in prison. Accordingly, I will deny his request for

preliminary injunctive relief as moot.



                                          ORDER

       IT IS ORDERED that plaintiff Michael G. Newago’s motion for a preliminary

injunction, Dkt. 30, is DENIED as moot.



           Entered December 22, 2020.

                                          BY THE COURT:

                                          /s/
                                          ________________________________________
                                          JAMES D. PETERSON
                                          District Judge




                                            2
